DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group, I, Species IX, claims 1-6, 8, 9, 12-19 and 21 in the reply filed on September 13, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7, 10, and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 13, 2022.
Drawings
The drawings were received on August 18, 2021.  These drawings are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 8, 9, 12-19 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Najar (US Patent 11,079,376, hereinafter referred to as “Najar”). Najar anticipates claims:
1. An integrated circuit (the detector 10 is interpreted as the integrated circuit, see figure 1) comprising: 
an electronic circuit (see figure 1, all the electronics are together interpreted as the electronic circuit including the driving elements for the laser 12, the comparators 90, and the connections therebetween); and 
a photonic device (see figure 1, all the optical components are together interpreted as the photonic device), wherein the photonic device comprises: 
a first photodetector (PD1 30) electrically connected to the electronic circuit (see figure 1); 
a second PD (PD2, 32) electrically connected to the electronic circuit; 
a first waveguide (second waveguide 56 and sixth waveguide 60 are together interpreted as the first waveguide) configured to receive an optical signal input (L4), wherein the first waveguide is optically connected to the first PD (see figure 1); 
a second waveguide (third waveguide 58 is interpreted as the second waveguide) optically connected to the second PD (see figure 1); and 
a resonant structure (first and second microring resonators 22 and 24 are interpreted as the resonant structure) between the first waveguide and the second waveguide, wherein the resonant structure is configured to optically couple the first waveguide to the second waveguide (see figure 1).
2. The integrated circuit of claim 1, wherein the photonic device further comprises a controller, wherein the controller is configured to tune the resonant structure for selectively optically coupling the first waveguide to the second waveguide (see paragraph 4, lines 25-42).
6. The integrated circuit of claim 1, wherein the resonant structure comprises multiple resonant rings (see figure 1).
8. The integrated circuit of claim 1, wherein the resonant structure comprises a two stage resonant structure (see figure 1, there are interpreted to be two stages).
9. The integrated circuit of claim 1, wherein the photonic device includes a multiplexer (see figure 1, primary resonator 11 is interpreted as a multiplexer).
12. The integrated circuit of claim 1, wherein the photonic device further comprises: a third PD (PD4 36) electrically connected to the electronic circuit; 
a third waveguide (seventh waveguide 62 is interpreted as the third waveguide) optically connected to the third PD; and a second resonant structure (resonators 26 and 28 are together interpreted as the second resonant structure) between the first waveguide and the third waveguide, wherein the second resonant structure is configured to optically couple the first waveguide to the third waveguide (see figure 1).
13. The integrated circuit of claim 12, wherein the resonant structure has a same structure as the second resonant structure (see figure 1 they have a similar design and are interpreted as the same structure).
14. The integrated circuit of claim 12, wherein the resonant structure has a different structure from the second resonant structure (see figure 1, 22 and 24 are separate components from 26 and 28).
15. An integrated circuit (the detector 10 is interpreted as the integrated circuit, see figure 1) comprising: 
an electronic circuit (see figure 1, all the electronics are together interpreted as the electronic circuit including the driving elements for the laser 12, the comparators 90, and the connections therebetween); and 
a photonic device (see figure 1, all the optical components are together interpreted as the photonic device), wherein the photonic device comprises: 
a first photodetector (PD1 30) electrically connected to the electronic circuit (see figure 1); 
a second PD (PD2, 32) electrically connected to the electronic circuit; 
a first waveguide (second waveguide 56 and sixth waveguide 60 are together interpreted as the first waveguide) configured to receive an optical signal input (L4), wherein the first waveguide is optically connected to the first PD (see figure 1); 
a second waveguide (third waveguide 58 is interpreted as the second waveguide) optically connected to the second PD (see figure 1); and 
a first resonant structure (resonator 22 is interpreted as the first resonant structure) between the first waveguide and the second waveguide, wherein the first resonant structure is configured to optically couple the first waveguide to the second waveguide (see figure 1); and 
a second resonant structure (resonator 24 is interpreted as the second resonant structure) between the first waveguide and the second waveguide, wherein the second resonant structure is configured to optically couple the first waveguide to the second waveguide (see figure 1).
16. The integrated circuit of claim 15, further comprising a controller, wherein the controller is configured to tune the second resonant structure to selectively optically couple the first waveguide to the second waveguide (see paragraph 4, lines 25-42).
17. The integrated circuit of claim 16, wherein the controller is configured to tune the second resonant structure based on a current between the first PD and the electronic circuit (see paragraph 4, lines 25-42, the controller is interpreted as tuning “based” on a current between the first PD and the electronic circuit).
18. The integrated circuit of claim 15, wherein the second resonant structure is configured to optically couple the first waveguide to the second waveguide during an entire period of operation of the photonic device (see figure 1).
19. The integrated circuit of claim 15, wherein the photonic device includes a multiplexer (resonator 11 is interpreted as a multiplexer).
21. An integrated circuit (the detector 10 is interpreted as the integrated circuit, see figure 1) comprising: 
an electronic circuit (see figure 1, all the electronics are together interpreted as the electronic circuit including the driving elements for the laser 12, the comparators 90, and the connections therebetween); and 
a photonic device (see figure 1, all the optical components are together interpreted as the photonic device), wherein the photonic device comprises: 
a plurality of photodetectors (PD1-PD4 are interpreted as the photodetectors) electrically connected to the electronic circuit (see figure 1); 
a first plurality (waveguides 56 and 60 are interpreted as the first plurality of waveguides) of waveguides configured to receive one or more optical signals, wherein each of the first plurality of waveguides is optically connected to a corresponding photodetector of the plurality of photodetectors (see figure 1); 
a second plurality of waveguides (waveguide 58 and 62 are interpreted as the second plurality of waveguides); and 
a plurality of resonant structures (resonators 22, 24, 26 and 28 are interpreted as the plurality of resonant structures) configured to optically couple optical signals between waveguides, wherein each of the plurality of resonant structures is between each waveguide of the first plurality of waveguides and a corresponding waveguide of the second plurality of waveguides (see figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Najar, as previously applied to claim 2.
	With respect to claims 3-5, Najar discloses the limitations of claim 2 as previously stated. Najar is silent to the controller being configured to tune the resonant structure by applying an electrical field to the resonant structure; to tune the resonant structure by controlling a control element for heating the resonant structure; to tune the resonant structure based on a measured current between the first PD and the electronic circuit.
	However, the examiner takes official notice that these configurations of controllers to tune resonant structures are well-known in the optical arts and are all beneficially used to control the optical coupling between the resonators. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the tuning configurations, as are well-known in the art, in the device of Najar, because such tuning configurations are all beneficially used to control the optical coupling between the resonators.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874